Citation Nr: 0834625	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1965 to November 1968, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for bilateral hearing loss.

The veteran testified at an August 2008 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  


FINDING OF FACT

Bilateral sensorineural hearing loss was not shown during 
service or within a year after separation from service, and 
the preponderance of the competent medical evidence of record 
is against a finding that currently diagnosed hearing loss is 
related to service.


CONCLUSION OF LAW

The criteria for service connection of bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice under the VCAA was provided 
to the veteran in June 2006 correspondence, prior to the 
initial adjudication of his claim.  The letter informed the 
veteran of the elements of his claim, described the evidence 
and information necessary to substantiate the claim, set 
forth the respective responsibilities of the veteran and VA 
in obtaining such, and informed him of how effective dates 
and evaluations are assigned.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Center Altoona, as well as 
service treatment records.  The veteran submitted copies of 
two private audiometric studies and medical opinions from Dr. 
GR.  He was afforded the opportunity to set forth his or her 
contentions during the August 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in July 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Sensorineural hearing loss is such a chronic disease, as it 
is considered an organic disease of the nervous system.  The 
applicable presumptive period is one year.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Regulations define hearing loss disability for VA purposes as 
an auditory threshold of 40 dB or more in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the instant matter, service records reveal that on entry 
into service, the veteran was afforded audiometric testing.  
Prior to November 1, 1967, service department audiometric 
test results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)  

The veteran's October 1965 test revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

10
LEFT
20
5
10

10

The veteran was not treated for, nor did he complain of, any 
hearing problems or ear dysfunction in service.  He does 
allege that he sustained a fragment wound in the area of the 
ear and a pinhole puncture of the right ear drum, but such 
problems are not reflected in the treatment records.  The 
service records do reflect that the veteran received the 
Combat Infantryman Badge (CIB) and the Purple Heart.  The 
veteran did have a cyst removed from the right mandible.  

Audiometric testing was performed in connection with his 
November 1968 examination for separation.  Results are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

10
LEFT
10
5
5

5



In July 1969, in connection with a claim for service 
connection for residuals of a shell fragment wound of the 
ear, audiometric testing was performed.  The examiner 
indicated that ISO standards were used in testing.  
Conversion to ASA standards has been done for purposes of 
comparison.  Findings from this test showed are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

20
LEFT
20
15
15

15

The claims file does not contain any complaints or findings 
regarding hearing loss until many years after service.  In 
fact, on VA examination in April 1980, the examiner checked a 
box specifically indicating that hearing loss was not noted.

The first VA record on file showing hearing loss disability 
(as defined by 38 C.F.R. § 3.385) is not until February 2006.  
The examiner stated that the veteran's last hearing test was 
approximately one year ago when he retired from his job at 
Triangle auto group.  The examiner noted that the veteran 
indicated both service related noise exposure and 
occupational (factory work) noise exposure.    
 
The veteran filed his claim for service connection for 
hearing loss in March 2006.

A VA audiometric evaluation was conducted in July 2006.  The 
examiner reviewed the claims file, and observed that 1965, 
1968, and 1969 testing was within normal limits.  The veteran 
reported the onset of hearing loss was about five or six 
years prior.  He described combat noise exposure in service, 
and specifically referred to being "blown up" while riding 
in a supply truck.  He stated he experienced some tinnitus 
following this incident, and he reported that he was told 
that he had a pinhole puncture of the right ear drum.  He 
noted that he was treated with drops and that the condition 
eventually healed.  The veteran also reported occupational 
noise exposure while working in a factory without hearing 
protection.  Objective testing in July 2006 resulted in the 
following findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
60
LEFT
10
10
40
55
65

Word recognition on the Maryland CNC Word List was 94 
percent, bilaterally.  The examiner opined that current 
hearing loss was not related to the in-service acoustic 
trauma or alleged injury, as normal hearing was shown in 
service and immediately after.  Commenting specifically 
regarding the possible connection between the veteran's 
hearing loss and events that occurred during service, the 
examiner stated that the bilateral hearing loss "is not felt 
to be caused by or a result of this acoustic trauma or 
claimed injury to his ear since there was a separation 
physical and a 1 year post separation physical revealing 
within normal hearing for both ears."

The veteran has submitted copies of private May 1998 and 
January 2007 audiometric testing by Dr. GR.  The raw data is 
reflected in graph form.  While the Board has not interpreted 
the graph for specific values at each puretone frequency, it 
is clear that the graphs illustrate that there is a sharp 
increase in hearing impairment at higher frequencies.  In May 
1998, the examiner found that hearing was normal through 2000 
Hz.   In January 2007, the puretone threshold at 2000 Hz 
registers as outside the normal range.  In his January 2007 
statement, Dr. GR stated that the testing shows nerve damage 
that is typical of severe noise exposure.  Dr. GR stated, 
"this hearing loss could have resulted from a prior 
explosion that happened in 1968."

The veteran testified at an August 2008 personal hearing 
before the undersigned Veteran's Law Judge.  The veteran and 
his representative limited their presentation to a discussion 
of the current severity of the hearing loss disability.  Upon 
questioning from the undersigned, the veteran indicated the 
Dr. GR was aware of his combat noise exposure, but had not 
reviewed any records in connection with his January 2007 
opinion, to include the July 2006 VA examination report.  The 
record was held open for 30 days to allow the veteran to 
obtain an additional opinion from Dr. GR after he had been 
able to review the veteran's records.

Dr. GR expanded on his opinion in a September 2008 statement.  
He indicated that he had reviewed service records showing the 
veteran had received a Purple Heart and an Army Commendation 
medal.  The veteran reported that he was involved in an 
explosion in 1968.  He noted that the private audiometric 
testing showed bilateral sensorineural hearing loss with a 
4000 Hz notch.  Dr. GR stated that the hearing loss shown in 
private testing is usually caused by noise exposure.  He 
opined that the current hearing loss was directly related to 
the injury incurred in service.

Despite the findings by Dr. GR, the Board finds that service 
connection for bilateral sensorineural hearing loss is not 
warranted.  First, presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309 is not available, as the July 
1969 VA examination clearly establishes that there was no 
compensable hearing loss disability within one year of 
separation from service.  The Board notes that the veteran, 
himself, has stated that his hearing loss was in fact first 
noted well after service.

Second, while a hearing loss disability is now documented and 
the Board concedes that the veteran was likely exposed to 
noise exposure and acoustic trauma in service, the 
preponderance of the medical evidence is still against a 
finding that such hearing loss is related to the veteran's 
period of service.  

Evidence favoring service connection comes from Dr. GR.  His 
January 2007 and September 2008 opinions, however, are based 
on incomplete records.  The Board finds it noteworthy that 
Dr. GR considers and discusses only military noise exposure, 
and does not mention or show he is even aware of the 
veteran's reported post-service occupational noise exposure.  
Further, it does not appear that Dr. GR considered the 
results of testing in service or the testing soon after 
service, which showed normal hearing.  Also, Dr. GR. did not 
discuss or even indicate that he was aware of the findings 
and the medical opinion on the July 2006 VA examination 
report.  Since Dr. GR's opinions do not appear to be based on 
review of both the service medical records and the complete 
medical record on file, but instead, rely heavily on only 
statements made by the veteran, the Board affords those 
opinions lower weight.

On the other hand, the Board must give greater weight to the 
opinion of the VA examiner dated in July 2006.   The July 
2006 VA examiner considered the veteran's service records as 
well as the veteran's full history of noise exposure 
(inservice and post-service) in conjunction with the 
remainder of the claims file prior to rendering her opinion.  
After considering that history, the examiner arrived at the 
medical opinion against the veteran's claim.  Since this 
examiner showed consideration of the entire record and 
history of noise exposure in formulating her opinion, the 
Board affords the July 2006 VA opinion greater weight than 
the opinions provided by the private medical professional.  

As to the issue of a nexus, or connection, between the 
hearing loss disability first documented years after service 
and the veteran's period of service, the Board finds that the 
weight of the medical evidence is against the claim for 
service connection.  As such, the claim is denied.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


